ILLINOIS OFFICIAL REPORTS
                                           Appellate Court




                           Toftoy v. Rosenwinkel, 2011 IL App (2d) 100565




Appellate Court              ROGER TOFTOY and BOBBIE TOFTOY, Individually and as Parents
Caption                      of Natalie Toftoy and Haylie Toftoy, Plaintiffs-Appellees, v. KEN
                             ROSENWINKEL and ROSENWINKEL FAMILY PARTNERSHIP,
                             L.L.C., Defendants-Appellants.



District & No.               Second District
                             Docket No. 2-10-0565


Filed                        November 17, 2011


Held                         On appeal from the injunction entered against defendants ordering them
(Note: This syllabus         to take certain measures to prevent excessive flies from emanating from
constitutes no part of       defendant’s cattle operation, the trial court did not err in finding that the
the opinion of the court     Farm Nuisance Suit Act did not bar plaintiffs’ suit, and the findings that
but has been prepared        the fly invasion from defendants’ property was substantial and
by the Reporter of           unreasonable were not against the manifest weight of the evidence, but
Decisions for the            the injunctive relief granted by the trial court was vacated on the ground
convenience of the           that it was vague and overly broad, and in the absence of a request that
reader.)
                             the cause be remanded for a hearing so that a proper injunction could be
                             entered, no remand was ordered.


Decision Under               Appeal from the Circuit Court of Kendall County, No. 07-CH-418; the
Review                       Hon. Linda S. Abrahamson, Judge, presiding.



Judgment                     Affirmed in part and vacated in part.
Counsel on                  Kevin Quinn Butler and Cornelius E. McKnight, both of McKnight,
Appeal                      Kitzinger, McCarthy & Pravdic, LLC, of Chicago, for appellants.

                            Frederick E. Roth, of Naperville, for appellees.


Panel                       PRESIDING JUSTICE JORGENSEN delivered the judgment of the
                            court, with opinion.
                            Justice Hudson concurred in the judgment and opinion.
                            Justice Hutchinson specially concurred in part and dissented in part, with
                            opinion.




                                              OPINION

¶1          Plaintiffs, Roger and Bobbie Toftoy, sought a declaratory judgment and injunctive relief
        against defendants, Ken Rosenwinkel and Rosenwinkel Family Partnership, L.L.C., alleging
        that defendants’ cattle operation created a nuisance as a result of excessive flies emanating
        from the farm and coming onto their property. The trial court denied defendants’ motions for
        summary judgment and for a directed finding. Following a bench trial, the trial court entered
        an injunction against defendants, ordering them to take certain measures to prevent excessive
        flies from emanating from their cattle operation. Defendants appeal, arguing that the trial
        court erred in: (1) denying their motions for summary judgment and for a directed finding,
        where it found that the Farm Nuisance Suit Act (Act) (740 ILCS 70/1 et seq. (West 2006))
        did not bar plaintiffs’ suit; (2) finding that the flies constituted a nuisance; and (3) granting
        plaintiffs injunctive relief. For the following reasons, we affirm in part and vacate in part.

¶2                                        I. BACKGROUND
¶3          In March 1991, defendants purchased 160 acres of farmland on Hollenback Road in
        Newark with the intention of running a cattle operation thereon. The land had previously
        been used as a cattle farm. In 1992, defendants started their cattle operation on the property,
        purchasing 10 cattle at that time.
¶4          Plaintiffs own a parcel of land across the street from and to the west of defendants’ farm.
        Their parcel was formerly part of a larger parcel owned by Clarence Toftoy (Roger Toftoy’s
        father and not a party to this case), who purchased it in 1967. When defendants purchased
        their property, Clarence owned a 200-acre parcel of farmland across the street. Clarence had
        used the land for agricultural purposes. A nineteenth century farmhouse on Clarence’s
        property was occupied by a tenant, Debbie Slatton, and her family from 1986 until December
        1991 (Clarence never lived in the house). In 1989, plaintiffs began using the barn and fenced

                                                  -2-
     lots on Clarence’s property to board horses. The old farmhouse was vacant from January
     1992 to 1997. In 1998, Clarence gifted (by deed) 1.83 acres of his property, which included
     the old farmhouse, to plaintiffs. Prior to the transfer of ownership, Clarence demolished the
     old farmhouse and in 1997 plaintiffs began building in the same location a new house to be
     used as their primary residence. (Plaintiffs obtained a building permit in October 1997.) In
     2002, Clarence gifted to plaintiffs an additional 58 acres of adjacent farmland.1 Plaintiffs
     completed construction of and moved into their residence in 2004.
¶5       In 2007, plaintiffs sued defendants, alleging that excessive flies emanated from
     defendants’ farm and that the excessive flies constituted a nuisance. They further asserted
     that the cattle operation could be modified to prevent excessive flies. This could be
     accomplished by implementing proper cattle-manure-handling procedures and limiting the
     number of cows and calves present on the farm. Plaintiffs asked the court to declare the fly
     invasion to be a nuisance and to order defendants to implement reasonable fly-prevention
     measures, or, alternatively, to enjoin defendants from using the farm as a cattle operation. In
     response, defendants denied plaintiffs’ substantive allegations and raised the affirmative
     defenses that they had immunity under the Act and that the alleged nuisance was caused by
     plaintiffs’ negligence and conditions outside of defendants’ control.
¶6       On November 4, 2009, defendants moved for summary judgment, arguing, inter alia, that
     plaintiffs’ suit was barred by the Act or, alternatively, that the record contained no evidence
     that the alleged nuisance was substantial. The trial court denied defendants’ motion. The
     court found that plaintiffs were not the legal owners of the old farmhouse, but that the
     farmhouse existed when defendants commenced their cattle operation. The court also found
     that the cattle operation predated: the demolition of the old farmhouse, the subdivision of the
     1.83-acre parcel and its conveyance to plaintiffs, the construction of plaintiffs’ home, and
     plaintiffs’ move into their home. As to the Act, the court found that the demolition,
     subdivision, conveyance, construction, and move did not constitute changed conditions as
     contemplated thereunder. The court also rejected defendants’ argument that there was no
     factual issue as to whether the nuisance was substantial.
¶7       A bench trial commenced on January 11, 2010. Roger Toftoy, a heavy-equipment
     operator and farmer, testified that he and his family moved into their newly built house in
     2004, at which point defendants’ cattle operation had been in place for more than one year.
     He conceded that, when defendants purchased their farm, plaintiffs did not own the property
     where they currently live. Between 1992 and 1998, plaintiffs did not own any land on
     Hollenback Road and no one lived on the 1.83-acre parcel.
¶8       Roger had helped farm Clarence’s land since 1967; however, he did not grow up on a
     farm. Plaintiffs considered remodeling the old farmhouse but decided that it would not be
     cost effective to do so. Addressing the fly invasion, Roger testified that, during “fly season”
     (May until the first hard frost or November), the flies were very bothersome outside
     plaintiffs’ home. It was difficult for the children to play outside; they played inside the home


             1
              Both the 1.83-acre and 58-acre parcels are zoned for agricultural use. However, the
     1.83-acre parcel is not taxed as farmland.

                                                -3-
       and wore long pants outside to avoid fly bites.
¶9         Plaintiffs had kept horses on their/Clarence’s property since 1989. The fly invasion
       affected the horses. It became difficult for plaintiffs to use or train their horses, because the
       horses could not stand still when being attacked by flies. Beginning in 2008, Roger
       experienced “less flies” on his property and the flies were not bothersome every day.
¶ 10       Ken Rosenwinkel testified as an adverse witness. Rosenwinkel did not live at the cattle
       operation. He did not have a written manure-management plan or a fly- or pest-management
       program for his cattle operation. He never consulted an entomologist to develop such
       programs, because state law did not require him to do so. Rosenwinkel further testified that
       he hired a veterinarian to assist him in raising cattle, including the management of flies and
       other pests. Although he did not have a written manure-management procedure, he did
       follow a procedure that involved spreading manure in the field and working it into the soil.
       He also periodically sprayed with insecticides, inspected for breeding sites, and used fly tags
       that contain pesticide. Also, he used fly-control additive in the cattle feed.
¶ 11       Rosenwinkel conceded that, when he purchased his property, there was a house on
       plaintiff’s property, occupied by Slatton and her family, and that the only change that had
       occurred on the property since then was the demolition of the old house and the construction
       of the new house at the same location, with plaintiffs residing in the new house. Also, when
       Rosenwinkel purchased his property, there were no cattle on it (as his operation began in
       1992).
¶ 12       Bobbie Toftoy testified that her family acquired their property in 1998 and that no one
       lived on Clarence’s/plaintiffs’ property between 1992 and November 2004. Defendants’ farm
       had been in operation for more than one year before her family came to own the property
       where they now resided. Bobbie had two horses on their property; she had used the barn on
       the property to pen horses before 1992. Bobbie did not have a written manure-management
       plan for her horses, because plaintiffs’ farm did not “have flies.”
¶ 13       Beginning in mid-June 2007, plaintiffs’ property had “swarms” of flies on the house,
       including the gutters, siding, windows, garage doors, and transformer boxes. There was a fly
       about every inch or half inch. On Father’s Day 2007, Bobbie saw Roger in the front yard and
       the entire back of his shirt was “covered solid with flies.” There were times when Bobbie
       could not put her horses on the turnout because the horses were too bothered by the flies. She
       applied a fly wipe on the horses that allowed them to go out for two hours; Bobbie would
       have to wipe down “every inch of their bod[ies]” with the treatment. She could not put the
       children on the horses. Bobbie further testified that plaintiffs could not use their porch
       because it had too many flies and was marked up. The children did not like to play outside,
       because the flies would bite. Plaintiffs avoided opening their garage doors; Roger would wait
       until dark to pull his car into the garage. Plaintiffs did not have people over and tried not to
       use their outdoor space.
¶ 14       Ralph Williams, an entomologist, testified as an expert witness. In 2007, he was
       contacted by Bobbie, who wanted his input concerning an excessive fly problem from
       defendants’ farm. After inspecting plaintiffs’ farm, Williams concluded that the flies did not
       originate there and that the “most obvious” location from which the flies originated was


                                                 -4-
       defendants’ cattle operation. Williams observed fly specks on the exterior of plaintiffs’
       home. He testified that most of the specks were on the home’s east side, which is the side
       facing defendants’ cattle barn.
¶ 15       Williams inspected defendants’ farm in August 2008. He walked through barn areas and
       looked at sites where stable flies, which are blood-sucking flies, potentially would be found
       breeding, such as water tanks and stored hay. He testified that, based on his inspections, he
       believed that “the primary source of stable flies [was] from [defendants’] property.” Williams
       stated that defendants could prevent stable flies by eliminating breeding sites or with proper
       waste management, which would include using insecticides. Williams found no violations
       of the standard of care in cattle operation.2 He stated that stable-fly breeding sites are found
       in manure and decomposing vegetation. Stable flies usually travel only one-fourth to one-half
       mile from their preferred breeding sites. One trap he set at plaintiffs’ property trapped 1,800
       flies within 24 hours.
¶ 16       Williams further testified that you cannot “have 100 percent elimination of flies where
       you have livestock.” However, even in an agricultural area, he would not expect over 5,700
       stable flies to be collected in a fly trap in one week (as was done at plaintiffs’ property). In
       Williams’ view, that number is excessive. Williams also testified that research studies show
       that 20 or more stable flies per cow are a nuisance to the animal. They cause irritation and
       “contribute to weight gain losses and reduction in milk production.”
¶ 17       On cross-examination, Williams conceded that, when he initially inspected plaintiffs’
       property, he did not inspect other potential sources of stable flies on surrounding properties
       or assess whether cattle were raised on other farms in the area. Williams further
       acknowledged that he did not inspect every aspect of plaintiffs’ property and that he
       concluded that flies were emanating from defendants’ cattle operation before he inspected
       defendants’ property.
¶ 18       Todd Ayers, who was employed by defendants to manage their cattle operation and help
       with other activities, testified as an adverse witness. Ayers stated that he was responsible for
       pest control on defendants’ farm and that defendants had no written pest-control program.
       However, they had an unwritten program, which included scraping manure, incorporating
       manure into nearby fields, pouring chemicals on animals, and using insecticides, oilers, fly
       tags, and cattle-feed supplements. Every day, Ayers visually inspected defendants’ property
       for stable-fly breeding locations. Viewing two exhibits consisting of photographs taken by
       Williams of stable-fly breeding sites on defendants’ property, Ayers testified that the sites
       were unacceptable and that, if he had observed them, he would have “cleaned [them] up.”
¶ 19       Ayers further testified that, in 2007 and 2008, he did not observe that the cattle on
       defendants’ property were uncomfortable or unhealthy. Almost daily during the summer of
       2007, Ayers observed plaintiffs working outside their house. Bobbie was typically dressed
       in long pants. Ayers also observed the children playing in the backyard or driving their golf
       cart. He also observed Bobbie’s horses outside “most days.” Flies were never bothersome


               2
                Pursuant to a motion in limine, the trial court barred testimony concerning defendants’
       alleged negligence in the operation of their cattle farm.

                                                  -5-
       at defendants’ property.
¶ 20        Plaintiffs rested, and defendants moved for a directed finding. The trial court denied the
       motion.
¶ 21        Thomas McKenna, a veterinarian, testified on defendants’ behalf. In 2002, defendants
       hired him to consult and provide veterinary services. McKenna testified that defendants used
       the most up-to-date technology for pests and took additional measures to prevent them,
       including limiting animal confinement, using feed bunks and silage bags, and testing soil to
       determine where manure needed to be spread. In McKenna’s view, defendants operated a
       “good clean outfit.” However, he never inspected the property for stable-fly breeding sites.
¶ 22        Rosenwinkel testified that he owned 160 acres and that he bought the property because
       it was well suited for his cattle operation. He purchased different types of minerals and fly-
       control additives.
¶ 23        On February 17, 2010, the trial court entered a declaratory judgment in plaintiffs’ favor,
       finding that, although there were changes to plaintiffs’ property–namely, the old farmhouse
       was demolished and a new home was built in its place–those changes did not constitute
       “changed conditions” as contemplated by the Act. The court noted that plaintiffs’ home was
       not a business such as a bed and breakfast. “There is a house where there was a house. There
       is now a family where there once was a family.” The trial court further found that plaintiffs
       proved that defendants’ farm was the source of stable flies on plaintiffs’ property and that
       the fly invasion constituted a substantial annoyance to a reasonable person. The court also
       determined that defendants had knowledge that plaintiffs were alleging harm to their interests
       in their property and that the invasion was unreasonable and that it would have been practical
       for defendants to reduce the number of flies emanating from their farm. After the court
       entered judgment in plaintiffs’ favor it stated that it wanted to hear additional evidence
       concerning the request for injunctive relief. Defendants objected, noting that the evidence
       was closed and arguing that no evidence was offered concerning potential solutions. The
       court then stated that it “could probably grant some injunctive relief.”
¶ 24        The injunction order was entered on April 30, 2010. The court ordered that, from May
       1 until November 1, defendants conduct weekly visual inspections of their cattle-
       confinement and hay-bale-storage areas and remove all active and potential breeding sites
       (including bedding and manure from the cattle-confinement and hay-storage areas and with
       attention to areas around feeders, tanks, hay bales, fences, gates, and “all other areas
       inaccessible to machine scraping”). The court also ordered that, on a monthly basis from June
       1 until October 1, defendants (at their own expense) have the cattle-confinement and hay-
       bale-storage areas professionally inspected for potential and active breeding sites. The court
       further ordered that the inspector prepare a written report of his or her findings within 10
       days of the inspection and provide copies to plaintiffs and the court. The court also ordered
       that, for the year 2010, upon a finding of active sites, defendants direct the inspector to
       prepare a written plan to eliminate active and potential sites; in the event of no discovery of
       active sites in 2010, inspections could occur every 60 days. The court also ordered that, after
       2010, defendants have a continuing obligation to maintain their operation free from active
       and potential stable-fly breeding sites, and it retained jurisdiction for enforcement purposes.


                                                -6-
       Defendants appeal.

¶ 25                                         II. ANALYSIS
¶ 26                                  A. Farm Nuisance Suit Act
¶ 27       Defendants argue first that the trial court erred in denying their summary judgment
       motion and subsequent motion for a directed finding. They contend that the changes on
       plaintiffs’ property constitute changed conditions as contemplated by the Act. For the
       following reasons, we disagree.
¶ 28       Generally, the denial of “a motion for summary judgment is not reviewable following an
       evidentiary trial, because the result of any error in such denial is merged by law in the
       subsequent trial.” Valentino v. Hilquist, 337 Ill. App. 3d 461, 467 (2003). However, where
       the fact finder did not assess the issues addressed in the motion, “any error in the denial of
       summary judgment based on these issues was not merged in the subsequent trial.” Id.; see
       also Battles v. La Salle National Bank, 240 Ill. App. 3d 550, 558 (1992) (where a summary
       judgment motion presented a legal issue rather than a factual one, review of the denial of
       summary judgment is appropriate). We review de novo the denial of a motion for summary
       judgment and a motion for a directed finding or verdict. Valentino, 337 Ill. App. 3d at 468
       (summary judgment); Buckholtz v. MacNeal Hospital, 337 Ill. App. 3d 163, 167 (2003)
       (directed verdict).
¶ 29       The first issue presents a statutory interpretation question, which is a question of law we
       review de novo. Hossfeld v. Illinois State Board of Elections, 238 Ill. 2d 418, 423 (2010).
       When interpreting a statute, our primary goal is to ascertain and give effect to the
       legislature’s intent, and the most reliable indication of the legislature’s intent is the plain
       language of the statute. Metzger v. DaRosa, 209 Ill. 2d 30, 34-35 (2004). Where the language
       is clear and unambiguous, we must apply it as written, without resort to extrinsic aids of
       statutory construction. Blum v. Koster, 235 Ill. 2d 21, 29 (2009).
¶ 30       The Act is a right-to-farm statute. Such statutes were enacted as a response to the
       urbanization of agricultural lands and they seek to protect agricultural producers and
       operations from nuisance actions. Harrison M. Pittman, Annotation, Validity, Construction,
       and Application of Right-to-Farm Acts, 8 A.L.R. 6th 465 (2005); see also Margaret Rosso
       Grossman & Thomas G. Fischer, Protecting the Right to Farm: Statutory Limits on Nuisance
       Actions Against the Farmer, 1983 Wis. L. Rev. 95, 98 (these enactments attempt to prevent
       a “pig from becoming a nuisance merely because someone has built a parlor near the
       barnyard”).
¶ 31       The Act states:
               “§ 1. It is the declared policy of the [S]tate to conserve and protect and encourage the
           development and improvement of its agricultural land for the production of food and
           other agricultural products. When nonagricultural land uses extend into agricultural
           areas, farms often become the subject of nuisance suits. As a result, farms are sometimes
           forced to cease operations. Many others are discouraged from making investments in
           farm improvements. It is the purpose of this Act to reduce the loss to the State of its
           agricultural resources by limiting the circumstances under which farming operations may

                                                 -7-
           be deemed to be a nuisance.” 740 ILCS 70/1 (West 2006).
       The Act defines a “farm” as “any parcel of land used for the growing and harvesting of crops;
       for the feeding, breeding and management of livestock; for dairying or for any other
       agricultural or horticultural use or combination thereof.” 740 ILCS 70/2 (West 2006).
¶ 32       Section 3 of the Act provides farmers immunity from nuisance suits in cases of changed
       conditions (with the exception of cases of negligent or improper operation). It provides:
                “§ 3. No farm or any of its appurtenances shall be or become a private or public
           nuisance because of any changed conditions in the surrounding area occurring after the
           farm has been in operation for more than one year, when such farm was not a nuisance
           at the time it began operation, provided, that the provisions of this Section shall not apply
           whenever a nuisance results from the negligent or improper operation of any farm or its
           appurtenances.” (Emphasis added.) 740 ILCS 70/3 (West 2006).
       Only the changed-conditions provision in section 3 is at issue in this appeal.
¶ 33       In denying defendants’ summary judgment motion, the trial court found that the old
       farmhouse existed when defendants purchased their property in 1991 and that the cattle
       operation predated: the demolition of the old farmhouse, the subdivision and conveyance to
       plaintiffs of the 1.83-acre parcel, the construction of plaintiffs’ home, and plaintiffs’ move
       into their home. The court found that these changes did not constitute changed conditions as
       contemplated by section 3.
¶ 34       Defendants argue that the court’s construction of the Act is erroneous. They urge that the
       court ignored the word “any” before the term “changed conditions” and, as a result, too
       narrowly interpreted the term. In defendants’ view, the following changes constitute changed
       conditions on the property: (1) on the date the cattle farm began operations, the land across
       the street was unoccupied; currently, it is occupied; (2) on the date the cattle farm began
       operations, the land across the street was designated as agricultural land; now it is being used
       for nonagricultural purposes; and (3) on the date the cattle farm began operations, the land
       across the street spanned 200 acres; now it has been subdivided and includes a 1.83-acre plot
       used for residential purposes. Defendants argue that the term must be construed in the
       context of the subject the Act addresses, namely, the prevention of nonagricultural uses of
       land from extending into agricultural areas. They contend that this is precisely what occurred
       in this case: plaintiffs obtained 1.83 acres of agricultural land that had been unused and
       unoccupied for seven years and built a house on it, moved in, and then became disturbed by
       the farm operation across the street. Defendants contend that the plain meaning of “changed
       conditions” is broad and encompasses changes in land use and occupancy status.
¶ 35       Plaintiffs respond that the Act’s purpose was never to thwart a family’s succession plan.
       They note that the deed conveying the 1.83-acre parcel contains numerous restrictions,
       including a right of first refusal, designed to maintain family ownership in the land and to
       continue the family farm operation.
¶ 36       The interpretation of section 3 presents a question of first impression. Again, the relevant
       portion of that immunity provision states that “No farm *** shall be or become a ***
       nuisance because of any changed conditions in the surrounding area occurring after the farm
       has been in operation for more than one year, when such farm was not a nuisance at the time

                                                 -8-
       it began operation ***.” 740 ILCS 70/3 (West 2006). The foregoing language reflects that
       the changed condition must be the reason the farm becomes a nuisance: “shall be or become
       a *** nuisance because of any changed conditions.” Thus, it is clear that section 3 may not
       be invoked merely for “any changed conditions.” Rather, the conditions must alter the
       character of the surrounding area such that, where the farm was not a nuisance when it began
       operation, it is transformed into a nuisance by the changed conditions.
¶ 37       Applying this reading to the undisputed facts in this case, the question becomes whether
       the subdivision of the Toftoy property and the building of plaintiffs’ home thereon
       transformed the cattle operation into a nuisance. We conclude that they did not and that,
       therefore, the Act’s immunity provision is not triggered. These changes in and of themselves
       did not alter the character of the area such that the cattle operation, which previously had not
       been a nuisance, thereby became a nuisance. Contrary to defendants’ assertion on appeal,
       when defendants purchased their property with the intention of running a cattle operation
       thereon, a tenant and her family resided in the old farmhouse on the portion of Clarence’s
       property that was subsequently deeded to plaintiffs. (Even in 1992, when defendants
       commenced their cattle operation with the purchase of several cattle, defendants were aware
       that the unoccupied old farmhouse could conceivably be occupied again.) The subsequent
       subdivision of Clarence’s property and transfer of ownership to plaintiffs does not alter the
       fact that, as in 1991, a family now resides in a home at the same location. These changes did
       not cause the cattle operation to become a nuisance.
¶ 38       Souza v. Lauppe, 69 Cal. Rptr. 2d 494 (Cal. Ct. App. 1997), does not compel a different
       conclusion. In Souza, the plaintiffs and the defendants farmed neighboring commercial
       farms. For about five years, the parties farmed rice on their lands. However, the plaintiffs
       switched to growing row crops and, after the change, they noticed that, when the defendants
       flooded their rice fields, the portion of their property closest to the defendants’ land was
       flooding, making it difficult to grow the row crops. The plaintiffs sued the defendants,
       alleging that the water from the defendants’ rice-growing operation was intruding on the
       plaintiffs’ property and thereby causing a nuisance. The trial court granted the defendants
       summary judgment.
¶ 39       On appeal, the court affirmed, holding that the plaintiffs’ substitution of row crops was
       a changed condition within the meaning of the California right-to-farm statute, which
       provides in relevant part that no farm “shall be or become a nuisance, private or public, due
       to any changed condition in or about the locality, after it has been in operation for more than
       three years if it was not a nuisance at the time it began” (Cal. Civ. Code § 3482.5(a)(1) (West
       1996)). Souza, 69 Cal. Rptr. 2d at 500-01. Specifically, the court held that the claim of
       nuisance arose “due to” the changed condition in or about the locality. Id. The court rejected
       the plaintiffs’ argument that the condition of their property had not changed, concluding that
       the substitution of row-crop farming for the different process of rice farming was a changed
       condition within the meaning of the statute. Id. Because the damages alleged by the plaintiffs
       occurred only after they changed the condition of their agricultural activity, the alleged harm
       arose due to a changed condition within the meaning of the statute. Id. at 501.
¶ 40       Here, the subdivision, transfer of ownership, and building of a new residence on the
       Toftoy property is not akin to the changed condition–a change from rice farming, which

                                                 -9-
       involved the flooding of the fields, to row-crop farming, which suffered if subjected to
       flooding–at issue in Souza. Again, as in 1991, a family now resides in a home at the same
       location.
¶ 41       Section 3 of the Act does not bar plaintiffs’ suit. Accordingly, the trial court did not err
       in denying defendants’ motions for summary judgment and for a directed finding.

¶ 42                              B. Common-law Private Nuisance
¶ 43       Next, defendants argue that the trial court’s findings concerning plaintiffs’ common-law
       private nuisance claim were against the manifest weight of the evidence. For the following
       reasons, we disagree.
¶ 44       A common-law private nuisance is the substantial invasion of a person’s interest in the
       use and enjoyment of his or her land. In re Chicago Flood Litigation, 176 Ill. 2d 179, 204
       (1997). The invasion must be substantial, intentional or negligent, and unreasonable. Id.
       Whether particular conduct constitutes a nuisance is determined by the conduct’s effect on
       a reasonable person. Id. A “nuisance must be physically offensive to the senses to the extent
       that it makes life uncomfortable.” Dobbs v. Wiggins, 401 Ill. App. 3d 367, 375-76 (2010).
       In an action to enjoin a private nuisance, the trial court must balance the harm done to the
       plaintiff against the benefit caused by the defendant’s use of the land and the suitability of
       the use in that particular location. Carroll v. Hurst, 103 Ill. App. 3d 984, 990 (1982).
       Whether a complained-of activity constitutes a nuisance is generally a factual question.
       Pasulka v. Koob, 170 Ill. App. 3d 191, 209 (1988). We review the court’s findings under the
       manifest-weight-of-the-evidence standard. Dobbs, 401 Ill. App. 3d at 377-78.
¶ 45       First, defendants argue that the trial court’s finding that the fly invasion was substantial
       was erroneous. “A substantial and intentional [odor and fly] invasion must be severe enough
       to constitute a material annoyance to the adjoining landowners and be foreseen as to its
       consequences by the offending landowner.” Woods v. Khan, 95 Ill. App. 3d 1087, 1089-90
       (1981). Defendants seize on the fact that plaintiffs’ use of their land (i.e., a residence on a
       small subdivision of land) is a nonconforming use under state law and local ordinances and
       argue that the nonconforming use precludes a finding that the invasion was substantial.
       Defendants note that Bobbie testified that plaintiffs were using their land for nonagricultural
       purposes although the land is located in an agricultural area. Defendants also note that
       plaintiffs are using the land as a location for a family residence, rather than for a farmhouse.
       They argue that the locality’s character is agricultural. We reject defendants’ argument
       because they ignore, first, that plaintiffs’ use of their property is nevertheless lawful and,
       second, that plaintiffs complain that the amount of flies is substantial. Defendants do not
       address how the flies are not a material annoyance. See id. at 1090 (evidence supported
       court’s finding that “odors and flies were sufficiently bothersome to justify injunctive
       relief”). The evidence here supported the court’s finding that the invasion was substantial.
       Both Roger and Bobbie testified that, during fly season, it was difficult for them to enjoy
       their outdoor space. They testified that their horses were disturbed by the flies and that their
       children avoided playing outside. Further, Bobbie testified that the fly concentration on their
       home was every inch or half-inch and that, on one occasion, Roger’s shirt was “covered solid


                                                -10-
       with flies.” Williams’ testimony that the flies were excessive confirmed plaintiffs’ testimony.
       Although Ayers testified that the flies had never been bothersome at defendants’ property,
       this discrepancy was for the trial court to resolve. We cannot conclude that its resolution in
       plaintiffs’ favor was unreasonable, and we note that plaintiffs’ testimony that the family wore
       long pants outside to avoid fly bites was confirmed by Ayers.
¶ 46       Defendants’ second argument is that the trial court’s finding that the invasion was
       unreasonable was against the manifest weight of the evidence. They argue that the court
       misapplied the relevant factors. In assessing whether an invasion is unreasonable, a court
       must, in balancing the interests, answer the following questions: (1) is the defendant engaged
       in a useful enterprise? (2) is the area well suited for the defendant’s business? (3) what/who
       came first, the defendant’s operation or plaintiffs? (4) can the invasion be reduced? and (5)
       is modification of defendant’s operation practical? See id. The trial court answered the first
       two questions in defendants’ favor and answered the remaining questions in plaintiffs’ favor.
       On appeal, defendants argue that, as to the third factor, it is undisputed that they started their
       cattle operation in 1992 and that plaintiffs acquired their land in 1998 and moved into their
       residence in 2004. The trial court found that Clarence had purchased the original property
       in 1967; that Roger had been farming with his father since that time; that plaintiffs had
       boarded horses at the property since 1989; and that plaintiffs now own the surrounding 58
       acres. We cannot conclude that the trial court’s finding was unreasonable as to this factor,
       as Roger’s testimony concerning his family’s connection to the land, particularly his
       assistance in farming and plaintiffs’ boarding the horses, showed that the property was part
       of a family operation.
¶ 47       As to the fourth and fifth questions, defendants assert that there was very little evidence
       presented as to whether the flies could be reduced and no evidence at all concerning whether
       modification of their operation would be practical. Relying on Ayers’ testimony, the trial
       court found that the flies could be reduced. Ayers testified that he could have controlled the
       flies (if they had been a bother to him). We conclude that the trial court’s findings as to the
       fourth, but not the fifth, question were reasonable. Thus, we have no quarrel with the trial
       court’s assessment of four out of the five factors and conclude that its finding that the
       invasion was unreasonable was not erroneous.
¶ 48       In summary, the trial court’s findings that the fly invasion was substantial and
       unreasonable were not against the manifest weight of the evidence. We thus affirm the
       declaratory judgment.

¶ 49                                         C. Injunction
¶ 50       Defendants’ final argument is that the trial court’s injunction was improper because it
       was vague and overly broad. We agree. “The mere existence of a nuisance does not
       automatically entitle the plaintiffs to injunctive relief against the nuisance.” Dobbs, 401 Ill.
       App. 3d at 379. The granting of an injunction is within a trial court’s discretion; on appeal,
       we will reverse the granting of an injunction only if the trial court manifestly abused its
       discretion. Id.
¶ 51       Although the trial court here initially expressed concern that no evidence had been

                                                 -11-
       presented concerning injunctive relief, the court subsequently granted such relief. This, in
       itself is problematic. The court’s April 30, 2010, order focuses not on any ultimate fly
       population goal, but on measures defendants must take to eliminate potential (which the
       order defines as “locations containing decomposing manure and vegetation (cellulose) which
       are often ignored over time during confinement area cleanup/scraping”) and active
       (“locations containing live stable fly pupae and/or live stable flies”) stable-fly breeding sites.
       It limits defendants’ activities to the cattle-confinement and hay-bale-storage areas and
       explicitly excludes pastures.
¶ 52        We conclude that the trial court abused its discretion in granting injunctive relief because
       there was no evidence presented that the measures set forth in the injunction order would
       abate the fly nuisance. See id. at 379-80. At trial, the court sustained an objection to any
       testimony by Williams concerning whether the fly problem could be abated (because the
       topic was beyond the scope of his disclosed expertise). Further, the court’s order that
       defendants have, after 2010, a “continuing obligation to maintain their cattle confinement
       and hay bale storage areas free from potential and active breeding sites for stable flies” is
       overly broad and, as defendants note, likely impossible to achieve. (Emphasis added.) “ ‘The
       restraint imposed by an injunction should not be more extensive than is reasonably required
       to protect the interests of the party in whose favor it is granted[ ] and should not be so broad
       as to prevent defendant from exercising his rights.’ ” Id. at 380 (quoting People ex rel.
       Traiteur v. Abbott, 27 Ill. App. 3d 277, 282-83 (1975)). So, too, is the court’s order that
       defendants in 2010 (on a weekly basis from May 1 to November 1) “remove all moist
       bedding and manure from cattle confinement and hay bale storage areas (potential breeding
       sites)–to disrupt the stable fly breeding cycle, and with particular attention to areas around
       feeders, tanks, hay bales, fences and gates (moving them if necessary to access the moist
       debris), and all other areas inaccessible to machine scraping.” (Emphasis in original.)
       Further, the order does not take into consideration (because no evidence was presented on
       the issue) the economic feasibility of complying with the injunction (including the weekly
       cleanings and the employment of a “professional inspector,” a term that the court did not
       define).
¶ 53        In summary, we vacate the injunction. The parties do not request that we remand for a
       hearing so that a proper injunction may be entered and, so, we do not order a remand.

¶ 54                                  III. CONCLUSION
¶ 55       The judgment of the circuit court of Kendall County is affirmed in part and vacated in
       part.

¶ 56       Affirmed in part and vacated in part.

¶ 57      JUSTICE HUTCHINSON, specially concurring in part and dissenting in part:
¶ 58      While I agree with the majority’s decision to vacate the injunction, I believe that the Act
       applies to plaintiffs’ lawsuit; as a result, defendants’ cattle operation in a rural area during


                                                 -12-
       “fly season” would not constitute a nuisance without an allegation that the fly invasion
       resulted from defendants’ improper or negligent operation of the cattle farm. Therefore,
       defendants’ cattle operation is not subject to an injunction. In declining to apply the Act, the
       majority fails to adhere to the statute’s clear intent of providing farms broad protection from
       nuisance suits. Moreover, despite the majority’s citation to a Wisconsin law review article
       stating that a pig cannot become a nuisance merely because a parlor is built near the
       barnyard, the same majority fails to recognize that this is precisely what occurred here. See
       Grossman, supra, at 98.
¶ 59        As the majority notes, the purpose of the Act is to “reduce the loss to the State of its
       agricultural resources by limiting the circumstances under which farming operations may be
       deemed a nuisance.” 740 ILCS 70/1 (West 2006). Toward that end, section 3 of the Act
       provides that a farm shall not become a nuisance as the result of “any changed conditions in
       the surrounding area” so long as the farm has been in operation for more than one year. 740
       ILCS 70/3 (West 2006). Section 3 further provides that the protection provided by the Act
       is not applicable if the alleged nuisance results from the negligent or improper operation of
       the farm. Id. By using the word “any” to modify the term “changed conditions to the
       surrounding area,” the legislature clearly intended for the Act to be broadly applied to protect
       farms from nuisance suits. See Gardner v. Mullins, 234 Ill. 2d 503, 511 (2009) (noting that
       the primary objective of statutory interpretation is to give effect to the intent of the
       legislature, and the most reliable indicator of such intent is the language of the statute given
       its plain, ordinary, and popularly understood meaning); Webster’s Ninth New Collegiate
       Dictionary 93 (1990) (defining the word “any” as “unmeasured or unlimited in amount,
       number, or extent” and “appreciably large or extended”).
¶ 60        In declining to apply the Act, the majority concludes that the Act should not be invoked
       for merely “any changed conditions.” Supra ¶ 36. Instead, the majority focuses on the
       language in section 3 that provides that no farm shall become a nuisance when the farm has
       been in operation for more than a year and was not a nuisance when it began its operation.
       The majority concludes that, for a defendant to invoke immunity under the Act, “the
       conditions must alter the character of the surrounding area such that, where the farm was not
       a nuisance when it began operation, it is transformed into a nuisance by the changed
       conditions.” Supra ¶ 36.
¶ 61        While I agree that there must be some nexus between the “changed conditions” in the
       surrounding area and the farm becoming a nuisance, the majority’s restrictive interpretation
       of section 3 is inconsistent with the statute’s plain language. The Act expressly provides that
       a farm shall be protected from nuisance suits resulting from “any” changed conditions in the
       surrounding area, regardless of whether the character of the surrounding area also changes.
       If the legislature intended to condition the Act’s qualified immunity on alterations in the
       “character” of the surrounding area, and not on “any” changed conditions in the surrounding
       area, it could have expressed such an intent in the plain language of the Act. It did not do so.
       In my view, the majority is reading into the Act a condition that was not expressed by our
       legislature. See Town & Country Utilities, Inc. v. Illinois Pollution Control Board, 225 Ill.
2d 103, 117 (2007) (“[A court] must not depart from the plain language of the Act by reading
       into it exceptions, limitations, or conditions that conflict with the express legislative intent.”).

                                                  -13-
¶ 62       A broad application of the Act to protect farms from nuisance suits is consistent with
       interpretations that courts in other jurisdictions have afforded right-to-farm statutes
       containing similar language. Although the majority briefly discusses Souza, 69 Cal. Rptr. 2d
494, I believe that it is highly persuasive in the current matter. In Souza, the California Court
       of Appeals addressed whether a nuisance suit should be barred by a California statute
       providing that an entity engaged in agricultural activity for more than three years shall not
       become a nuisance “due to any changed condition in the locality if the activity did not
       constitute a nuisance when it began.” Id. at 496 (citing Cal. Civ. Code § 3482.5(a)(1) (West
       1996)). In that case, the plaintiffs owned a parcel of land that had been farmed since 1945.
       The plaintiffs planted row crops prior to the 1970s and thereafter planted rice until 1988,
       when they shifted back to planting row crops. Id. at 496-97. The defendants farmed rice on
       an adjacent parcel of land since as early as 1983, when the plaintiffs were still farming rice.
       Sometime after the plaintiffs switched back to farming row crops, they noticed that, when
       the defendants’ rice fields were flooded, the portion of the plaintiffs’ farm closest to the
       defendants’ land became so wet that it could not be properly farmed for row crops. The
       plaintiffs attributed reduced yields from their sugar beet and safflower crops to excessive
       seepage of water from the defendants’ rice-farming activities. Id. at 496. The plaintiffs filed
       suit against the defendants, and the trial court deemed the plaintiffs’ claims to be based on
       a theory of nuisance because the plaintiffs alleged a violation of a single primary right–the
       plaintiffs’ unimpaired ownership and undisturbed enjoyment of their premises. Id. at 497.
       The trial court granted summary judgment in favor of the defendants after concluding that
       section 3482.5 barred the plaintiffs’ lawsuit because they had changed the use of their land
       in 1989 by growing crops other than rice. Id.
¶ 63       In affirming the trial court, the California Court of Appeals rendered its analysis in two
       parts. First, the reviewing court concluded that the statute could bar a nuisance suit
       commenced by one farm against another farm. Id. at 499. In addressing that issue, the court
       rejected the plaintiffs’ assertion that the statutory phrases “any changed condition” and “in
       or about the locality” were ambiguous. Specifically, the court stated:
               “We discern no such ambiguity in the phrases ‘any changed condition’ and ‘in or
           about the locality.’ That the phrases encompass countless varieties of change in all
           manner of conditions in the general area surrounding the alleged nuisance does not mean
           the language of the statute is ambiguous. To the contrary, the word ‘any’ expresses an
           unambiguous legislative intent to broadly apply the statute.” Id.
¶ 64       Second, the California Court of Appeals rejected the plaintiffs’ assertion that their
       lawsuit was not barred because the defendants failed to satisfy the statute’s requirement that
       the nuisance resulted from any changed condition in or about the locality. According to the
       plaintiffs, no change occurred, because their property had been used as a commercial farm
       since 1945, was being used as a commercial farm when they noticed that their crops were
       being harmed by the water seeping from the defendants’ farm, and the “change from row
       crops to rice and back to row crops” did not change the condition of the property as a
       commercial agricultural activity. Therefore, the plaintiffs maintained, their change in
       agricultural activity should not be considered a “changed condition” within the meaning of
       the statute. Id. at 500. The reviewing court disagreed, stating:

                                                 -14-
               “[T]he statute applies to ‘any’ changed condition, and the definition of ‘change’
           includes ‘to make substitution for or among.’ (Webster’s New International Dict. (3rd
           ed. 1993) p. 373.) Applying this common usage as we must, we conclude [the] plaintiffs’
           ‘substitution’ of row crops for the ‘different’ process of rice farming was a ‘changed
           condition’ within the meaning of section 3482.5, subdivision (a)(1). [Citations.]” Id. At
           500-01.
¶ 65       Given the significant similarities between California’s right-to-farm statute and the Act,
       Souza is highly persuasive. The language in the Act is substantively equivalent to the
       language present in the California statute. As the court in Souza noted, the statute’s use of
       the word “any” expressed a clear legislative intent that the statute be broadly applied.
       Similarly here, our legislature’s use of the word “any” to modify the phrase “changed
       conditions in the surrounding area” represents an express intent that the statute be broadly
       applied. This interpretation is consistent with the purpose of the Act outlined in section 1–to
       reduce the loss to the state of its agricultural resources.
¶ 66       I further agree with the court in Souza that the word “change” has a commonly used
       definition, which is “[a]n alteration; a modification or addition; substitution of one thing for
       another” (Black’s Law Dictionary 231 (6th ed. 1990). “Condition” is also commonly defined
       as “[m]ode or state of being; state or situation; essential quality; property; attribute; status
       or rank” (Black’s Law Dictionary 293-94 (6th ed. 1990)). That the legislature used the word
       “any” to modify the phrase “changed conditions” without expressing any other limitation or
       condition on what constitutes a changed condition is indicative of the legislature’s intent to
       have the Act be broadly applied. The majority swats away the rationale and holding in Souza
       merely because, in the current matter, a family had lived in the farmhouse before defendants
       began operating their cattle farm–although not when defendants began operating their cattle
       farm–without addressing the holding in Souza that the word “any” expresses an unambiguous
       legislative intent to have the statute broadly applied. Distinguishing Souza from the current
       matter, therefore, merely became a perfunctory exercise.
¶ 67       The future implications of the majority’s decision will leave farms with no defenses
       against baseless nuisance suits. When defendants began operating their cattle farm in 1992,
       it was adjacent to a parcel of land owned by Clarence consisting of 200 acres. As the
       majority acknowledges, the farmhouse across the street from defendants’ cattle farm was
       unoccupied. The record is devoid of any indication that defendants’ cattle operation was a
       nuisance when it began operating. For at least the next five years, until 1997, the farmhouse
       remained unoccupied and unchanged until Clarence began the process of tearing down the
       old farmhouse and plaintiffs built a new home to be used as their primary residence. Clarence
       deeded to plaintiffs 1.83 acres of land in 1998 and 58 additional acres in 2002; those actions
       constituted a distinct subdivision of the land and amounted to a change. Plaintiffs moved into
       the new residence in 2004. At some point after plaintiffs began residing in their new home
       in 2004 and before filing suit, defendants’ 12-year cattle operation allegedly became a
       nuisance.
¶ 68       Pursuant to the Act’s plain and unambiguous language, the above sequence of events
       unquestionably demonstrates that the area surrounding defendants’ cattle farm experienced
       “changed conditions.” As noted above, when defendants began their cattle operation, it was

                                                -15-
       located next to a parcel of land consisting of 200 acres that included an unoccupied
       farmhouse and remained unchanged for at least the next five years. Conversely, when
       plaintiffs brought this nuisance suit in 2007, the area surrounding defendants’ cattle farm
       included (1) an independent 1.83-acre parcel of land, which was not taxed as farmland, that
       contained a newly built house being used as a primary residence; (2) an independent 58-acre
       parcel of land; and (3) the remaining part of Clarence’s farm. These changes in the
       surrounding area clearly fall within the broad statutory phrase “any changed conditions to the
       surrounding area,” as exemplified in Souza.
¶ 69       Moreover, the majority’s emphasis on what defendants knew when they started their
       cattle operation is antithetical to an analysis of a nuisance action. According to the majority,
       because there was an unoccupied farmhouse across the street when defendants started their
       cattle operation, they were aware that the farmhouse could be occupied again. Supra ¶ 37.
       For what it is worth, though, the majority’s reasoning is also applicable to plaintiffs, who
       must have known that a cattle operation was located across the street from the land where
       the unoccupied farmhouse was located and where they chose to build a new house to use as
       their primary residence. But more important, the Act is premised on the theory that, as
       agricultural practices often yield unsavory conditions, and as nonagricultural uses of land
       increasingly spread to agricultural areas, farms are increasingly subject to nuisance suits.
       Thus, by limiting the circumstances under which a plaintiff can bring a nuisance action, the
       Act places potential plaintiffs on constructive notice that, when they move into a rural or an
       agricultural area, they might encounter odors or flies. That is why pursuant to the Act, to
       defeat a defendant’s immunity, the burden is on the plaintiff to demonstrate that a nuisance
       coming from an agricultural entity results from improper or negligent operation. See 740
       ILCS 70/3 (West 2006). Therefore, defendants were not required to defend themselves with
       respect to what they knew or should have known regarding potential urbanization in the
       surrounding area when they commenced their cattle operation 12 years before plaintiffs
       moved in across the street, and such an inquiry bears no relevancy on the issue of whether
       the Act should provide defendants’ immunity in this action.
¶ 70       Finally, the majority’s conclusion that the changed conditions that occurred in the area
       surrounding defendants’ farm “did not cause the cattle operation to become a nuisance” is
       equally misplaced. Supra ¶ 37. Defendants began operating their cattle farm in 1992.
       Naturally, given the nature of their agricultural activities, some amount of flies would have
       been present near defendants’ farm. Roger Toftoy testified that plaintiffs had experienced
       “fly season” before they moved into their home. Nonetheless, defendants’ farm was not
       alleged to have constituted a nuisance during the several years the farm was in operation
       when the farmhouse across the street was unoccupied. Only after plaintiffs–despite
       presumably being aware that a cattle operation was located across the street–voluntarily
       accepted title to the land on which the unoccupied farmhouse was located, built a new house
       more suitable for use as their primary residence, and then moved into the new residence did
       defendants’ farm suddenly became a nuisance. In other words, the record is devoid of any
       indication that, had plaintiffs not acquired the land and decided to build a new house and
       then move into the new house, defendants’ farm would be causing an alleged nuisance. I
       believe that defendants’ cattle farm, i.e., the pig, became a nuisance only after plaintiffs

                                                -16-
       acquired the land and decided to build and move into a new residence, i.e., the parlor, despite
       knowing that a cattle farm had been in operation across the street for more than a year.
¶ 71      Because I believe that defendants cattle operation is not subject to an injunction, I would
       vacate the injunction and I would have reversed the declaratory judgment.




                                                -17-